Citation Nr: 0842072	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-31 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from November 1971 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the claim for 
service connection.

On his VA Form 9, the veteran requested a hearing.  A hearing 
was scheduled for June 2006 but was cancelled by the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  He states that he received damage to 
his hearing while working as an Aircraft Maintenance 
Specialist.

A private doctor stated in June 1982 that the veteran had 
sensorineural hearing loss in both ears from his acoustic 
trauma on the flight line and that he would benefit from a 
stapedectomy.  Records indicate the veteran underwent a right 
stapedectomy in July 1982 for right ear mixed deafness.  In 
June 1986, a reserve enlistment examination showed high 
frequency hearing loss that was diagnosed as high frequency 
hearing loss secondary to a stapedectomy.  Additionally, 
post-service medical records contain an audiogram dated 
November 2003 that demonstrated bilateral hearing loss, with 
more severity in the right ear.  The veteran underwent a left 
stapedectomy in March 2004.  Private medical records indicate 
audiograms from November 2003 and January 2004 demonstrated 
moderate to severe mixed loss in the left ear and mild to 
severe sensorineural hearing loss in the right ear.
In July 2005, the veteran was afforded a VA examination.  The 
examiner stated there was moderately severe mixed hearing 
loss in the right ear and moderate mixed hearing loss in the 
left ear.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159(c)(4) 
(2008).Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

A remand is necessary in order to obtain clarification of the 
veteran's current diagnosis.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion clarifying 
the veteran's bilateral hearing loss.  
Specifically, the examiner should address 
why the veteran's hearing loss diagnosis 
changed from sensorineural to mixed 
hearing loss, and whether any of the 
veteran's current hearing loss could be 
related to or aggravated by his service.  

Additionally, the examiner is asked to 
specifically give an opinion on and 
address the statement by Dr. Stone that 
the veteran "has some sensorineural 
hearing loss in both ears from his 
acoustic trauma on the flight line."

The examiner is requested to review all 
pertinent records associated with the 
claims file.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
The claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.

2.  If the examiner deems an examination 
of the veteran is necessary in order to 
give an opinion, afford the veteran an 
examination for his bilateral hearing 
loss.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. 

3.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




